internal_revenue_service number release date index number 6050p -------------------------------- ------------------------- ------------------------------------------------------------ -- ------------------------------------- -------------- ------------------------------------------- ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number refer reply to cc pa plr-128490-07 date october ----------- --------------------------------------------------- ------------------ ----------------------- ----------------------- legend company ----------------------------------------- state x act statute date date asset --------------- collection remedy ------------------- dear ------------- this letter responds to the letter dated date submitted on behalf of the company requesting the following ruling the company is not required to file forms 1099-c with respect to the write-off of balances and charges pursuant to its settlement agreement because the discharge was not the result of an identifiable_event listed in sec_1_6050p-1 of the income_tax regulations but rather was required by operation of state law facts the company is a publicly traded corporation engaged in the asset finance business whose financing products are offered through a nationwide network of asset dealers on date a class action lawsuit was filed by consumers in state x against the company alleging violations of state x state law with respect to asset financing plr-128490-07 contracts entered into with the company the lawsuit alleged several violations of state x law including that the company charged post-maturity interest and fees in excess of amounts due and that notices related to collection remedy did not meet statutory notice requirements on date the company and class plaintiffs signed a memorandum of understanding mou settling the entire class action lawsuit the mou provides inter alia that the lawsuit be dismissed with prejudice and that the company with respect to all class members who had been subject_to collection remedy collection remedy class members write off any deficiency balances remaining after the collection remedy additionally with respect to all other class members other class members the company has agreed under the mou to write off all charges interest fees etc other than the net cash price of the asset law analysis sec_6050p of the internal_revenue_code requires that an applicable_entity report any discharges in whole or in part of indebtedness of any person in excess of dollar_figure in addition sec_1_6050p-1 of the income_tax regulations provides that a discharge_of_indebtedness occurs if one of the following identifiable events takes place a a discharge_of_indebtedness under title of the united_states_code bankruptcy b a cancellation or extinguishment of an indebtedness that renders a debt unenforceable in a receivership foreclosure or similar proceeding in a federal or state court as described in sec_368 other than a discharge described in paragraph b i a of this section c a cancellation or extinguishment of an indebtedness upon the expiration of the statute_of_limitations for collection of an indebtedness subject_to the limitations described in paragraph b ii of this section or upon the expiration of a statutory period for filing a claim or commencing a deficiency judgment proceeding d a cancellation or extinguishment of an indebtedness pursuant to an election of foreclosure remedies by a creditor that statutorily extinguishes or bars the creditor's right to pursue collection of the indebtedness e a cancellation or extinguishment of an indebtedness that renders a debt unenforceable pursuant to a probate or similar proceeding f a discharge_of_indebtedness pursuant to an agreement between an applicable_financial_entity and a debtor to discharge indebtedness at less than full consideration g a discharge_of_indebtedness pursuant to a decision by the creditor or the application of a defined policy of the creditor to discontinue collection activity and discharge debt or h the expiration of the non-payment testing_period as described in paragraph b iv of this section out of the above events only two have a potential bearing on the requested ruling the first possible event sec_1_6050p-1 states that an identifiable_event plr-128490-07 exists where the applicable_financial_entity and debtor agree to discharge the indebtedness for less than full consideration to establish consideration there must be a performance or a return promised which has been bargained for by the parties restatement second contracts sec_71 in this case the company an applicable_financial_entity and the debtors are agreeing to the entry of a court approved and supervised judgment which incorporates the mou at first blush it appears that there is an agreement between company and its debtors to discharge indebtedness the agreement however merely reflects the operation of state law with respect to the collection remedy class members the write-off of all collection remedy deficiency balances is based upon applicable state x case law which bars recovery_of any deficiency balance remaining after collection remedy for failure to strictly comply with notice requirements with respect to all other class members the write-off of all charges other than the net cash price of the asset is required under state x statute which bars recovery_of these amounts when there has been a violation of the act in this case the charging of interest and fees in excess of amounts due therefore the decision to discharge these balances and charges is not triggered by an agreement between the company and the debtors the discharge is triggered by the applicable state x case law and statutes the agreement simply reflects the law the fact that the company and plaintiffs chose to settle the lawsuit as opposed to going to trial is immaterial thus sec_1_6050p-1 of the income_tax regulations does not apply the second possible event sec_1_6050p-1 holds that a discharge_of_indebtedness exists where a creditor discontinues collection activity pursuant to a decision by the creditor or a defined policy of the creditor according to sec_1 6050p- b iii a creditor's defined policy includes both a written policy and the creditor's established business practice neither a decision nor a policy triggers the cancellation of indebtedness in this case as stated above the applicable state x case law and statutory provisions trigger the discontinuance of the company's collection activity thus sec_1_6050p-1 does not apply based on the above analysis the discharges by the company are not subject_to the reporting requirements of sec_6050p or the regulations thereunder conclusion based solely on the information provided and the representations made we conclude that the company is not required to file forms 1099-c with respect to the write-off of balances and charges pursuant to its settlement agreement because the discharge was not the result of an identifiable_event listed in sec_1_6050p-1 but rather was required by operation of state law plr-128490-07 this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect except as specifically ruled herein no opinion is expressed as to the federal tax treatment of any issue addressed in this ruling under other provisions of the internal_revenue_code and regulations that may be applicable this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely charles a hall senior technician reviewer branch procedure administration enclosures copy of letter copy for sec_6110 purposes
